Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the CCK promoter, SEQ ID NO: 1, and GlyR ion pore domain in the reply filed on 10/29/21 is acknowledged. Claims 1, 5-9, 11, 13-14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 are pending and under examination. In Applicant’s remarks 10/29/21, Applicant confirms all of these claims “are readable on the elected species”. It is noted that Applicant’s argument regarding a technical feature and search burden are moot as Applicant elected without traverse.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of the earlier filing date of the 62/473630 document as follows:
Claim 9: the priority document makes no mention of, e.g,. the W77M or L141A mutation, nor does there appear to be implicit/inherent support for such a limitation. The same is true of mutations as, e.g., position 131.
Claim 11: the priority document makes no mention of, e.g,. the L131G mutation, nor does there appear to be implicit/inherent support for such a limitation.
Claim 16: the priority document makes no mention of, e.g,. the A298G mutation, nor does there appear to be implicit/inherent support for such a limitation.

Claim 28: the priority document makes no mention of, e.g,. the W77M or L141A mutation, nor does there appear to be implicit/inherent support for such a limitation. The same is true of mutations as, e.g., position 131.
Claim 31: the priority document makes no mention of, e.g,. the L131G mutation, nor does there appear to be implicit/inherent support for such a limitation.
Claim 36: the priority document makes no mention of, e.g,. the A298G mutation, nor does there appear to be implicit/inherent support for such a limitation.
Claim 38: the priority document makes no mention of, e.g., tropane, nor does there appear to be implicit/inherent support for such a limitation.
As such, these claims and those which depend from these claims have an effective filing date of 3/20/2018, as these limitations first appear in priority document PCT/US2018/023364.

Drawings
The drawings are objected to because:
A single nucleic acid sequence should not span multiple figures. For example, the TAC1 promoter sequence is found partially in figure 1A and partially in figure 1B.
There is a stray parenthetical in figure 3C
The specification references figures 4A and 4B; however, only figure 4 is presented, with no “A” or “B” component.
Figure 6 is overly crowded, such that the relevant information cannot be clearly discerned. For example, there is a legend of “baseline, injury, injury +PSEM” which might be part of section D or might be part of section F.
Further regarding the legend of claim 6, “Baseline” and “Injury” have been assigned the same color of grey, making these points indistinguishable.
In the legend of claim 8, “Baseline” and “Injury” have been assigned the same color of grey, making these points indistinguishable.
In the legend of claim 10, “Baseline” and “Injury” have been assigned the same color of grey, making these points indistinguishable
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the description of figure 6 in paragraph 13 references details in color, e.g., “red in original” and “yellow box”. No color drawings have been accepted and so descriptions of the instant drawings by way of color should be removed.
Appropriate correction is required.

Claim Interpretation
There is no special definition of the term “packagable” nor any specific structure associated with this limitation. Thus, any viral genome will be considered “packagable”/“capable of being packaged”. 

Claim Objections
Claims 11 and 31 objected to because of the following informalities:  In setting forth a list, each of a-e presents a single, concrete possibility. However, part f uses “and/or” to present three possibilities. .  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: “any one of” should not be used where there is only one option (claim 21).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 14, 16, 21, 28, and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) currently use exemplary language (e.g. such as, optionally, preferably, in particular, etc.). Such language may or may not further limit the claim and results in confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". In this case, it is unclear if, e.g., the transcriptional control elements in CNS neurons of claim 1 is limited to being dorsal horn neurons, spinal cord cells, or brain cells. On the one hand, spinal cord cells and brain cells cover every possible cell in the CNS and so on its face does not appear to provide a limitation. However, the inclusion of dorsal horn neurons suggests that the CNS neurons of the claim may be limited to certain types of neurons, not just “cells”. Clam 9 is 
	Therefore, claims 1, 9, 14, 16, 21, 28, and 36 are indefinite.

Claims 1, 5-9, 11, 13-14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses multiple instances of “or”, leading to ambiguity regarding the claim limitations. The claim is “a nucleic acid comprising a gene for expressing a modified ligand-gated ion channel”. This gene comprises an open reading frame encoding a modified ligand-gated ion channel under transcriptional control of transcriptional control elements governing cell-specific expression in CNS neurons (possibly excluding neurons which are not dorsal horn neurons). However, this is followed by an “or” and it is unclear what this “or” modifies. In one case, this is setting forth an alternative to what the gene comprises, e.g., the gene comprises an open reading frame with the above limitations or the gene comprises “in inhibitory neurons or nerve cells” (a promoter). In another, this is describing a location as an alternative to a structural element, e.g., the gene is defined by what it comprises structurally (the open reading frame) or where it is (in inhibitory neurons or nerve cells). Finally, this may be additional exemplary language, e.g., transcriptional control elements governing cell-specific expression in CNS neurons include dorsal horn neurons, inhibitory neurons, Tac1 promoters, etc. However, all of these interpretations might find support in the specification and so it is wholly unclear how the claim language is meant to be parsed.

Dependent claims do not clarify this. For example, claim 5 references “the transcriptional control element”. This finds antecedent basis in claim 1 line 3, but as noted above, there are interpretations where this transcriptional control element is not required. Further, by indicating that the control element is a promoter, this may instead be referring to the location of the gene, since promoters are only offered as examples of where in the inhibitory neurons the gene is expressed and not of the transcriptional control element itself.
Certain claims set forth sequence identity limitations. For example, claim 6 requires an element having “at least 75 percent sequence identity to a sequence set forth in” certain sequences. However, the term “a sequence” is ambiguous. In one case, the sequence must be 75% identical across the whole of, e.g., SEQ ID NO: 1. In another, SEQ ID NO: 1 comprises the sequence tt, and so any sequence which contains “tt” is 100% identical to “a sequence set forth in” SEQ ID NO: 1; see e.g., specification paragraph 53, which supports the interpretation that identity need not be evaluated across the whole of the sequences.
	Claim 20 refers to the nucleic acid of claim 19, and therefore is a composition of matter claim. Claim 20 requires that this nucleic acid comprise:
AAV ITR sequences flanking the gene for expressing a modified ligand-gated ion channel
Producing a sequence of a packagable recombinant AAV genome, or
A self-complementary AAV genome comprising the gene for expressing a modified ligand-gated ion channel.
While the first and third element of the list recites an additional component to the structure, the second element is an active method step that requires “producing” something. Adding process steps to a product claim is indefinite as it creates confusion as to when direct infringement occurs; MPEP §2173.05(p)(II).

	Claim 40 requires administering the exogenous ligand. The phrase “the exogenous ligand” lacks antecedent basis. The only previous reference to an exogenous ligand is in claim 1, where a modified ligand binding domain is activatable by an exogenous ligand. However, this is merely a property of the binding domain and so there is no exogenous ligand actually present in claim 1 and therefore no exogenous ligand to be “administered” in claim 40.
	Therefore, claims 1, 5-9, 11, 13-14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating pain using certain constructs, does not reasonably provide enablement for treating any and all nervous system diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) 
	The nature of the invention is in using modified ligand gated ion channels to activate cells, thereby eliciting a therapeutic effect; while the claim is indefinite as noted above, for the purposes of this rejection the nucleic acid of claim 1 is considered to be CNS neuron specific. Thus, the claim encompasses activating CNS neuronal cells in order to treat “a disease or disorder associated with the nervous system”; note that the “nervous system” includes both the CNS and PNS. However, the direction and guidance by the inventor is that this is a treatment for chronic pain, not a panacea for all possible nervous system disorders as claimed. While skill in the art is high, predictability is low. The genus of “disease or disorder associated with the nervous system” encompasses numerous diseases and disorders, each with different causes, pathologies, treatments, symptoms, and can involve different parts of the body. The examples provided in the specification are such that this method can affect certain CNS neurons in order to target their activation and treat pain. However, these cells are not involved in every disorder of the nervous system nor would there be any expectation of treating, e.g., Alzheimer’s disease, which is characterized by a degeneration of CNS neurons, i.e., the neurons themselves are dying, and so there is no expectation that exciting these neurons would result in any therapeutic effect.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. 
	In this case, it would require extensive trial-and-error experimentation for others to discover which diseases of the nervous system across the breadth of all such diseases may be treated using the claimed method, which would include determining not only whether or not neuron excitation is a treatment, but also which population of neurons generate the therapeutic effect. This is undue experimentation.
	Therefore, claim 40 is not enabled for its full scope.

Claims 1, 5-9, 11, 13, 14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the specification discloses certain species but does not correlate any particular shared structure within these species to the genus as a whole responsible for the required function; there is no identification of any particular structure that must be conserved throughout the genus. For example, claim 1 encompasses any modified ligand-gated ion channel (LGIC) under the control of any transcriptional control element governing cell-specific expression in CNS neurons. There is no shared structural requirements between, e.g., a CCK promoter, NTS promoter, or the genus of all control elements specific to “brain cells”. Similarly, there is no common structure amongst all possible ligand-gated ion channels, as they will be responsive to different ligands and possess different structures. 
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus. For example, while the instant specification names the SST promoter, the specification does not describe mutations to this promoter which will preserve its claimed functional abilities. As such, direction to arbitrarily alter up to 25% of these sequences (claim 6) does not convey to the skilled artisan that Applicant actually knew the identity of the sequences which would and would not continue to function.
Similarly, the specification discloses certain ion pore domains, such as those found in claim 14. However, the specification only discloses a single modification to this pore domain: A298G. An A to G mutation is well-known as a conservative mutation; however, this does not convey to the skilled artisan that residue 298 would be equally tolerant of non-conservative mutations, such as A298W, A298P, or A298C. Rather, such changes may or may not alter the functionality of a critical domain and the specification as a whole fails to convey to the skilled artisan that Applicant was in possession of all 298 mutations to GlyR which still result in a functional ion pore domain. This reasoning can then be extended further, as a mutation to residue 298 in GlyR does not convey possession of all possible modified ion pore domains, which are clearly encompassed by, e.g., claim 14, from which claim 16 depends. Claim 14 therefore must encompass modifying GlyR at positions other than 298, which could include mutating up to the entire sequence. Mutations to GlyR also do not convey relevant information regarding modifications to, e.g., the GABA receptor ion pore domain. The specification offers several examples of specific modifications to α7 nicotinic acetylcholine ligand binding domains and a single example of a specific modification to a GlyR ion pore domain, but fails to provide a representative number of mutations across the breadth of these individual elements nor are these mutations representative of all modified LGICs.

	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Currently, the recitation of “control elements governing cell-specific expression in CNS neurons” defines this element by function and includes any such element including modified versions of such (claim 6). The modifications to LGIC encompasses any modification to any LGIC. There are no claims directed to a composition where a specific control element and a specific modification to an LGIC are required, and therefore the claims fail to meet the written description requirement for the reasons above.
Therefore, claims 1, 5-9, 11, 13, 14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 do not meet the written description requirement.

s 1, 5-9, 11, 13, 14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a modifyed α7 nicotinic acetylcholine ligand binding domain comprising a combination of mutations in, e.g., claim 11, as well as for a GlyR ion pore domain with an A298G mutation, combined with a transcriptional control element comprising, e.g., SEQ ID NO: 1, does not reasonably provide enablement for the composition and its uses as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The nature of the invention is using a neuron-specific transcriptional control unit to express a modified LGIC in specific cells, where the ligand is modified such that it responds to an exogenous ligand, thereby placing the LGIC in a specific cell population to be activated when the exogenous ligand is administered. However, the claims are drawn quite broadly to any modified ligand gated ion channel (LGIC), optionally comprising an ion pore domain and optionally selective to that exogenous ligand. Certain claims limit the control element to being at least 75% identical to some portion of a reference sequence (i.e., contains at least two of the same nucleic acids) or, more narrowly construed, must be 75% identical across the breadth of these sequences, while not specifying nor providing guidance as to any particular nucleic acids which are amenable to such mutation while still preserving their control function. Certain claims require the LGIC to be α7 nicotinic acetylcholine ligand binding domain, but also encompasses 1) any LGIC beyond just this domain as well as 2) altering up to 25% of the sequence. To this second point, there are certain residues which are disclosed as being modified. However, these are only limitations in certain claims (e.g., claim 9), indicating that in others (e.g., claim 7), the claim includes modifying any combination of over 50 residues to arrive at one of the other 19 amino acids, essentially encompassing a genus vastly larger than what is disclosed. Certain claims require a GlyR ion pore, including a mutation at residue 298 (claim 16) and so clearly encompassing any number of mutations (claim 14), while still requiring the pore is either anion or cation selective. Finally, all of these modified LGICs must respond to certain, specific chemicals (claim 18), despite not being claimed by any form of structure in claim 1.

The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions; see Wells (form 892). However, while Applicant has disclosed certain, specific mutations in certain, specific sequences, this leaves most positions and most sequences undisclosed, leaving it to others to determine if and how these other domains may be altered while still preserving the required functions. This would require extensive trial-and-error experimentation on the part of others as they would need to generate the large number of variants and derivatives encompassed by the claims and screen for themselves to determine which accomplish the goals of the claim. This is undue experimentation.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 as broadly as it is claimed." (emphasis added) In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
Therefore, claims 1, 5-9, 11, 13, 14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 do not meet the enablement requirement in full.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 11, 13-14, 16, 18-21, 27-28, 31, 33-34, 36, and 38-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sternson (US 20180009862; form 892), having an effective filing date of 7/7/16.
Regarding claim 1, Sternson teaches nucleic acids (a nucleic acid) encoding modified LGICs (comprising a gene for expressing a modified ligand-gated ion channel), contained in constructs for expressing such, wherein the LGIC is operably linked to a neuron specific promoter (under transcriptional control of transcriptional control elements governing cell-specific expression in CNS neurons) (paragraph 76). Sternson teaches the LGIC responds to an exogenous LGIC agonist (paragraph 78) and includes being selective for such binding (paragraph 79). The protein encoded by the nucleic acid is expressed (e.g., example 3, HEK cells expressing chimeric channels; figure 6), providing evidence that the gene 
Regarding claim 7, Sternson teaches the modified ligand binding domain is a modified α7 nicotinic acetylcholine ligand binding domain (claim 1).
Regarding claim 8, Sternson teaches the sequence as SEQ ID NO: 1 (claim 2), which is 100% identical to instant SEQ ID NO: 18:

    PNG
    media_image1.png
    282
    761
    media_image1.png
    Greyscale

	Regarding claim 9, Sternson teaches an amino acid substitution at, e.g., position 77 (claim 3).
	Regarding claim 11, Sternson teaches the mutations of part (a) (claim 5).
	Regarding claim 13, Sternson teaches the modified binding domain has reduced binding with endogenous ACh compared to the unmodified version (claim 11).
	Regarding claim 14, Sternson teaches the construct comprises GlyR ion pore domain (claim 14), which is anion selective (paragraph 4).
	Regarding claim 16, Sternson teaches the A298G substitution in GlyR (claim 14).
	Regarding claim 18, Sternson teaches the exogenous ligand is, e.g., quinuclidine (claim 17).
	Regarding claim 19, Sternson teaches the above construct packaged in a viral vector (paragraph 20).
	Regarding claim 20, Sternson produces a sequence of packable recombinant AAV genome (paragraph 31; 129).

Regarding claim 27, this is anticipated as claim 7 above.
Regarding claim 28, this is anticipated as claim 8 above.
Regarding claim 31, this is anticipated as claim 11 above.
Regarding claim 33, this is anticipated as claim 13 above.
Regarding claim 34, this is anticipated as claim 14 above.
Regarding claim 36, this is anticipated as claim 16 above.
Regarding claim 38, this is anticipated as claim 18 above.
Regarding claim 39, this is anticipated as claim 19 above.
Regarding claim 40, Sternson teaches the nucleic acid according to instant claim 1 as above. Sternson also teaches delivering this nucleic acid to a patient and administering an exogenous ligand to the patient in an amount effective to activate the channel in order to treat a channelopathy, including seizure and multiple sclerosis (claims 18 and 19). Both seizure and MS are diseases or disorders associated with the nervous system of a patient, thereby meeting the instantly claimed limitations.
Therefore, claims 1, 7-9, 11, 13-14, 16, 18-21, 27-28, 31, 33-34, 36, and 38-40 are anticipated by Sternson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11, 13-14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternson in view of Chhatwal (form 892).
Claims 1, 7-9, 11, 13-14, 16, 18-21, 27-28, 31, 33-34, 36, and 38-40 are anticipated by Sternson as discussed above and incorporated herein; these claims would have been obvious for the same reasons. While Sternson teaches any neuron-specific promoter may be used and provides examples of such, Sternson does not explicitly name the human CCK promoter.
Chhatwal teaches using a CCK promoter of about 3kb to drive cell-specific (neuronal) expression (abstract; p.2). Chhatwal does not teach using the human CCK promoter.
Regarding claims 5 and 25, Nevertheless, it would have been obvious to one of ordinary skill at the time of filing that the human CCK promoter could have been predictably substituted for the neuron specific promoters of Sternson. Sternson differs solely in the choice of neuron specific promoter, while Chhatwal teaches CCK is such a neuron-specific promoter. Further, it would have been obvious to use the human CCK promoter because Sternson teaches administration to humans for therapeutic purposes 
Regarding claims 6 and 26, neither Sternson nor Chhatwal teaches the human nucleotide sequence of the CCK promoter. However, such a sequence must inherently be at least 75% identical to the human CCK promoter sequence of instant claim 1. In one case, the human CCK promoter must be identical because it is the same thing. In another, as noted above, the broadest reasonable interpretation of the claim language is that having identity to “a sequence set forth” in SEQ ID NO: 1 includes local similarity across less than the total of the sequence. A di-nucleotide is the smallest unit which can reasonably be considered a sequence and there are only 16 possible di-nucleotide combinations: aa, at, ag, ac, tt, ta, tg, tc, gg, ga, gt, gc, cc, ca, ct, and cg. Notably, every one of these 16 combinations appears somewhere in instant SEQ ID NO: 1. Thus, any sequence with at least two nucleotides necessarily has 100% identity to “a sequence set forth in” SEQ ID NO: 1. As it would have been obvious to utilize the human CCK promoter, and as this promoter is ~3000 bases in length, the human CCK promoter necessarily meets the limitations of the instant claims.
Therefore, claims 1, 5-9, 11, 13-14, 16, 18-21, 25-28, 31, 33-34, 36, and 38-40 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Adam Weidner/             Primary Examiner, Art Unit 1649